Appeals from four orders of Family Court, Kings County, all dated March 31, 1975, which, after fact-finding determinations, made separate adjudications that appellant is a juvenile delinquent and, on each such adjudication, placed him with the Division for Youth, Title III, for a period of 18 months. Orders affirmed, without costs. The records on these appeals are adequate to support the determinations of the Family Court. Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.